Order entered September 6, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00901-CV

                                 MICHAEL ZIEHL, Appellant

                                              V.

                            TORNADO BUS COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-10314

                                          ORDER
       Before the Court is Dallas County District Clerk Felicia Pitre’s August 30, 2019 request

for extension of time to file the record. We GRANT the request and ORDER the clerk’s record

be filed no later than October 8, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE